Citation Nr: 1644415	
Decision Date: 11/23/16    Archive Date: 12/02/16

DOCKET NO.  08-04 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial rating in excess of 40 percent for degenerative disc disease at L4-5 and L5-S1.

2.  Entitlement to a total rating for compensation purposes based on unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The Veteran served on active duty in the Army from July 1985 to December 1989 and December 1990 to May 1990.

This appeal to the Board of Veterans' Appeals (Board) is from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran requested a Travel Board Hearing, but he later withdrew this request in February 2014.  

An April 2014 Board decision denied an initial higher rating for the Veteran's lumbar disability and remanded the issue of TDIU.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court) and after the filing of a Joint Motion for Remand (JMR) the Court remanded the matter in a January 2015 Order for further development consistent with the JMR.

In January 2015 the Board remanded the TDIU issue and in May 2015 remanded the low back issue. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In May 2015, this case was remanded for the purpose of obtaining an adequate VA examination regarding possible radiculopathy associated with the service-connected low back degenerative disc disease, as mandated by the JMR.  The Veteran had a peripheral nerve examination in October 2015 and the case was returned to the Board for consideration.  The VA examiner determined that the Veteran's complaints could not be attributed to radiculopathy and offered no diagnosis of radiculopathy.  However, a contemporaneous October 2016 VA treatment record that the Veteran submitted contains a diagnosis of peripheral neuropathy/lumbar radiculopathy.  See CAPRI records received November 2016.  At this juncture additional development is needed to reconcile the disparate findings.  

The Veteran's most recent examination for his spine was in September 2011, and while the Board does not request reexaminations based merely on the passage of time since the last examination, another examination is needed in this case in light of a recent Court decision.  Specifically, the Court has found that examinations of musculoskeletal disabilities must comply with the language of 38 C.F.R. § 4.59.  See Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).  As a result, VA examinations must test range of motion studies in both active and passive motion and, where applicable, in weight-bearing and nonweight-bearing and with range of motion measurements of the opposite undamaged joint. There is no indication that active AND passive ranges of motion were measured. Such calls into question the adequacy of the examination since it does not appear to comply with Correia.  

Since the TDIU claim is part and parcel to the increased rating claim under Rice v. Shinseki, 22 Vet. App. 447, 453 (2009), these issues are inextricably intertwined.   Thus, the claim for an increased rating for the Veteran's back disability must be readjudicated prior to the adjudication of the TDIU claim.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); Holland v. Brown, 6 Vet. App. 443 (1994).

Since the case is being remanded, ongoing treatment records should be obtained.




	(CONTINUED ON NEXT PAGE)



Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the electronic file copies of VA treatment records since September 2016 related to the low back disability.

2.  Schedule the Veteran for a VA spine examination to determine the severity of his service-connected low back disability.  The Veteran's electronic claims file and records stored electronically in Virtual VA must be made available to and reviewed by the clinician in conjunction with the examination.  All findings and diagnoses must be fully reported.

a) The examination must be thorough and include all complaints, clinical findings, symptoms, and range of motion studies pertaining to the low back.

b) Range of motion studies must include testing for pain in active motion and passive motion.  The examiner should also discuss pain in weight-bearing and nonweight-bearing ranges of motion.  If such are not applicable or possible to test, then the examiner should state such along with an explanation. 

c) The clinician must address range of motion loss specifically due to pain and any functional loss during flare-ups.  The clinician is to express an opinion on whether pain could significantly limit functional ability during flare-ups or when the joint is used repeatedly over a period of time.  These determinations should, if feasible, be portrayed in terms of degrees of additional range of motion loss due to pain on use or during flare-ups.  If it is not feasible to provide the degrees in which there is an additional loss in range of motion during flare-ups or repeated use over time, then provide an explanation as to why.

d) Any neurological findings associated with the low back disability, such as radiculopathy, must be documented and an assessment of their severity must be noted as well as the nerves involved.  The Board notes that the most recent VA examiner stated the Veteran did not have radiculopathy associated with his low back disability, but more recent VA treatment records contain a diagnosis of lumbar radiculopathy.  The clinician, therefore, must reconcile the two findings.  If applicable,  the examiner should comment on whether the lumbar radiculopathy is recent pathology that manifested after the October 2015 examination.  An explanation as to the rationale supporting the opinion is needed.

3.  After the above is completed, and any other development deemed necessary, readjudicate the claims on appeal, to include the claim for TDIU.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




